Exhibit 99.1 BREAKINGPOINT SYSTEMS, INC. Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 (With Independent Auditors’ Report Thereon) Independent Auditors’ Report The Board of Directors BreakingPoint Systems, Inc.: We have audited the accompanying balance sheets of BreakingPoint Systems, Inc. (the Company) as of December31, 2011 and 2010, and the related statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of BreakingPoint Systems, Inc. as ofDecember31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with U.S.generally accepted accounting principles. /s/ KPMG LLP April 30, 2012, except for certain information in Note 7 as to which the date is November9, 2012 BREAKINGPOINT SYSTEMS, INC. Balance Sheets (In thousands, except share data) June 30 December 31 Assets (Unaudited) Current assets: Cash and cash equivalents $ 8,683 8,229 Accounts receivable net of allowances of $46 at June 30, 2012 and December 31, 2011 and $69 at December 31, 2010 8,559 10,109 5,813 Inventories 2,721 1,643 540 Other current assets 1,246 437 314 Total current assets 21,816 20,872 14,896 Property and equipment, net 999 1,118 1,254 Total assets $ 21,990 16,150 Liabilities and Stockholders’ Equity Current liabilities: Current installments of long-term debt $ — — 77 Accounts payable 958 1,256 454 Deferred revenues 7,217 6,440 4,575 Accrued expenses 2,533 2,972 2,256 Total current liabilities 10,708 10,668 7,362 Noncurrent liabilities: Long-term debt, excluding current installments — 1,650 1,650 Deferred revenues 2,212 2,164 1,653 Total liabilities 12,920 14,482 10,665 Stockholders’ equity: 7% noncumulative convertible preferred stock: Series A, $0.001 par value (aggregate liquidation preference at December 31, 2011 $4,950). Authorized 5,500,000 shares; issued and outstanding 4,950,000 shares. 4,939 4,939 4,939 Series B, $0.001 par value (aggregate liquidation preference at December 31, 2011$8,000). Authorized 1,469,600 shares; issued and outstanding 1,469,600 shares. 7,984 7,984 7,984 Series C, $0.001 par value (aggregate liquidation preference at December 31, 2011 $15,100). Authorized 2,428,032 shares; issued and outstanding 2,290,620 shares. 15,071 15,071 15,071 Series D, $0.001 par value (aggregate liquidation preference at December 31, 2011 $5,000). Authorized 850,000 shares; issued and outstanding 758,757 shares. 4,954 4,954 4,954 Common stock, $0.001 par value. Authorized 125,000,000 shares; issued and outstanding 16,425,845, 16,303,845, and 16,488,195 shares in 2012, 2011, and 2010, respectively. 9 9 9 Additional paid-in capital 1,687 1,687 1,686 Note receivable from employee ) ) ) Accumulated deficit ) ) ) Total stockholders’ equity 9,895 7,508 5,485 Total liabilities and stockholders’ equity $ 21,990 16,150 See accompanying notes to financial statements. 2 BREAKINGPOINT SYSTEMS, INC. Statements of Operations (In thousands) Six months ended June 30 Year ended December 31 (Unaudited) Revenues: Products $ 9,415 26,145 18,775 Services 5,001 3,322 7,372 4,734 Total revenues 19,438 12,737 33,517 23,509 Costs and operating expenses: Cost of sales – products 1,843 1,214 3,397 2,314 Cost of sales – services 489 407 804 730 Research and development 4,671 4,143 8,123 7,104 Selling and marketing 8,976 8,308 17,071 13,104 General and administrative 1,026 976 1,907 1,606 Total costs and operating expenses 17,005 15,048 31,302 24,858 Income (loss) from operations 2,433 ) 2,215 ) Other income (expense): Interest income 20 67 134 127 Interest and other expense ) Net income (loss) $ ) 2,145 ) See accompanying notes to financial statements. 3 BREAKINGPOINT SYSTEMS, INC. Statements of Stockholders’ Equity Six months ended June 30, 2012 and years ended December 31, 2011 and 2010 (In thousands, except share data) Series A preferred stock Series B preferred stock Series C preferred stock Series D preferred stock Common stock Additional paid-in Note receivable from Accumulated Stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount capital employee deficit equity Balances at December 31, 2009 4,950,000 $ 1,469,600 $ 2,290,620 $ — $ — 7,920,995 $ 8 1,512 ) ) 1,958 Stock-based compensation expense — 2 — — 2 Shares vested — 153,750 — Issuance of preferred stock — 758,757 4,954 — 4,954 Issuance of common stock to employee for note receivable — 452,500 1 172 ) — 1 Interest due on note receivable from employee — ) — ) Net loss — ) ) Balances at December 31, 2010 4,950,000 4,939 1,469,600 7,984 2,290,620 15,071 758,757 4,954 8,527,245 9 1,686 ) ) 5,485 Stock-based compensation expense — 1 — — 1 Shares vested — 28,750 — Interest due on note receivable from employee — ) — ) Net income — 2,145 2,145 Balances at December 31, 2011 4,950,000 4,939 1,469,600 7,984 2,290,620 15,071 758,757 4,954 8,555,995 9 1,687 ) ) 7,508 Interest due on note receivable from employee (unaudited) — ) — ) Net income (unaudited) — 2,402 2,402 Balances at June 30, 2012(unaudited) 4,950,000 $ 1,469,600 $ 2,290,620 $ 758,757 $ 8,555,995 $ 9 1,687 ) ) 9,895 See accompanying notes to financial statements. 4 BREAKINGPOINT SYSTEMS, INC. Statements of Cash Flows (In thousands) Six months ended June 30 Year ended December 31 (Unaudited) Cash flows from operating activities: Net income (loss) $ ) 2,145 ) Adjustments to reconcile net income (loss) to cash provided by (used in) operating activities: Depreciation 377 356 752 499 Loss on disposal of fixed assets — — 59 2 Noncash interest on shareholder note receivable ) Changes in operating assets and liabilities: Decrease (increase) in accounts receivable 1,550 ) ) ) Decrease (increase) in inventory ) ) ) 273 Increase in other assets ) Increase (decrease) in accounts payable ) 898 802 ) Increase in deferred revenue 825 432 2,376 1,885 Increase (decrease) in other accrued expenses ) ) 716 893 Net cash provided by (used in) operating activities 2,515 ) 1,205 ) Cash flows from investing activities: Purchases of property and equipment ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from issuance of preferred stock — — — 4,954 Payments made related to long-term debt ) Net cash (used in) provided by financing activities ) ) ) 4,763 Net increase (decrease) in cash and cash equivalents 607 ) 454 3,585 Cash and cash equivalents at beginning of period 8,683 8,229 8,229 4,644 Cash and cash equivalents at end of period $ 3,739 8,683 8,229 Supplemental disclosure of cash flow information: Cash paid for interest $ 9 46 93 104 See accompanying notes to financial statements. 5 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Summary of Significant Accounting Policies (a) Description of Business BreakingPoint Systems, Inc. (theCompany) was incorporated in the State of Texas on August10, 2005 under the name Security Test Systems, Inc. On December5, 2005, the Company changed its name to BreakingPoint Systems, Inc., and on January19, 2006, the Company reincorporated in the State of Delaware. The Company is currently marketing and selling its products and services to network equipment manufacturers, service providers, governments, and enterprises worldwide. (b) Basis of Presentation and Use of Estimates The accompanying condensed financial statements for BreakingPoint Systems, Inc. as of June30, 2012 and for the six months ended June30, 2012 and 2011 are unaudited, including all related amounts within these accompanying notes to the financial statements. The preparation of the financial statements, in accordance with generally accepted accounting principles in the United States of America, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Significant items subject to such estimates and assumptions include the useful lives of fixed assets; allowances for doubtful accounts; the valuation of deferred tax assets, fixed assets, inventory, share-based compensation; and other contingencies. The current economic environment has increased the degree of uncertainty inherent in those estimates and assumptions. (c) Liquidity Prior to 2011, the Company has a history of operating losses and negative cash flow from operations and has an accumulated deficit of approximately $22.7million at June30, 2012. The Company’s ability to generate positive cash flow depends upon a variety of factors, including the acceptance in the market of the Company’s products, the cost of developing and producing products and various other factors, some of which may be beyond the Company’s control. The Company believes that its existing cash and cash equivalents will be sufficient to meet liquidity and capital requirements for a reasonable period of time. (d) Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of threemonths or less when purchased to be cash equivalents. The Company’s cash and cash equivalents principally consist of money market funds that are backed by United States Treasury Bills. (e) Accounts Receivable Accounts receivable are recorded at the invoiced amount and do not bear interest. Amounts collected on trade accounts receivable are included in net cash provided by operating activities in the statements of cash flows. The Company assesses the need for an allowance for doubtful accounts for estimated losses inherent in its accounts receivable portfolio based on the current receivables aging, and existing industry and economic data. All customer balances are reviewed individually for collectibility. Based on the results of the Company’s analysis, a bad debt allowance of $46,000, $46,000, and $69,000 was required at June30, 2012 and December31, 2011 and 2010, respectively. (Continued) 6 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 (f) Inventories Inventories are goods held for sale in the normal course of business. Inventories are stated at the lower of cost (first-in, first-out) or market. The inventory balance is segregated between work in process (WIP), finished goods, and demonstration inventory. WIP is partially assembled products, and finished goods are products that are ready to be shipped to end customers. The Company regularly evaluates inventory for obsolescence and adjusts inventory balances to net realizable value based on current demand. The Company maintains demonstration inventory that it allows customers to utilize for relatively short periods of time. Balances by inventory category at June30, 2012 and December31, 2011 and 2010 are as follows (inthousands): June 30 December 31 (Unaudited) Work in process $ Finished goods Demonstration inventory Reserves for excess and obsolete inventory ) ) ) Total inventory $ As of June30, 2012, December31, 2011, and December31, 2010, the Company recorded $428,000, $396,000, and $342,000, respectively, in reserves for inventory deemed obsolete or in excess of forecasted demand. If actual future demand or market conditions are less favorable than those projected, additional inventory write-downs may be required. (g) Property and Equipment Property and equipment are stated at cost. Depreciation is calculated using the straight-line method over the estimated useful lives of the assets, which are typically threeyears. Total depreciation for the sixmonths ended June30, 2012 and years ended December31, 2011 and 2010 was $377,000, $752,000, and $498,000, respectively. (Continued) 7 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Property and equipment consisted of the following at June30, 2012 and December31, 2011 and 2010: June 30 December 31 (Unaudited) Computer equipment $ Laboratory equipment Software Furniture and fixtures 58 Construction in progress — — 16 Less accumulated depreciationand amortization ) ) ) Property and equipment, net $ (h) Revenue Recognition Revenues primarily consist of sales of the Company’s test system hardware products. Additionally, revenues include postcontract customer support and maintenance (PCS) related to the initial 12-month period and separately purchased extended PCS contracts. PCS on the Company’s hardware products includes unspecified software upgrades and customer technical support services. In September 2009, the Financial Accounting Standards Board (FASB) amended the accounting standards related to revenue recognition for arrangements with multiple deliverables and arrangements that include software elements (new accounting principles). The new accounting principles permitted prospective or retrospective adoption, and the Company elected prospective adoption beginning in 2011, which had an immaterial impact on the financial statements. The Company’s software is installed on and works with its hardware products to deliver the functionality of the overall test system. As the Company’s software is essential to the functionality of its test systems, prior to 2011 the Company recognized revenue by applying the provisions of FASB Accounting Standards Codification (ASC) Subtopic985-605, Software Revenue Recognition . Beginning in 2011 under the new accounting principles, the Company’s tangible hardware products containing software components and nonsoftware components that function together to deliver the tangible product’s essential functionality are excluded from the scope of FASB ASC 985-605 and now are accounted for under general revenue recognition guidance. (Continued) 8 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 The Company’s test systems are generally fully functional at the time of shipment and do not require any significant production, modification, customization, or installation after shipment. As such, revenues from product sales are recognized upon shipment provided that (i)an arrangement exists, which is typically in the form of a customer purchase order; (ii)delivery has occurred (i.e.,transfer of title and risk of loss to the customer); (iii)the sales price is fixed or determinable; and (iv)collectibility is deemed probable. The Company typically sells its test systems together with PCS. Prior to 2011, if a sale involved multiple elements, or multiple products, and the Company had vendor-specific objective evidence (VSOE) of fair value for each undelivered element in the arrangement, the Company recognized revenue based on the residual method of revenue recognition. Under the residual method, the total arrangement fee was allocated first to the undelivered elements, typically PCS, based on their VSOE, and the residual portion of the fee was allocated to the delivered elements, typically the Company’s hardware products, and was recognized as revenue assuming all other revenue recognition criteria as described above have been met. The Company determines VSOE based upon renewal pricing for PCS or sales prices charged to customers when the same element is sold separately for other services. If VSOE could not be determined for all undelivered elements of an arrangement, the Company deferred revenue until the earlier of (i)the delivery of all elements or (ii)the establishment of VSOE for all undelivered elements, provided that if the only undelivered element was PCS the total sales amount of the arrangement was recognized as revenue over the PCS term. Beginning in 2011, for multiple-element arrangements that include the Company’s test systems and undelivered software elements that relate to the tangible product’s essential software, the Company allocates revenue to all deliverables based on their relative selling prices. In such circumstances, the Company uses a hierarchy to determine the selling price to be used for allocating revenue to deliverables: (i) vendor-specific objective evidence of fair value (VSOE), (ii) third-party evidence of selling price (TPE), and (iii) best estimate of the selling price (ESP). VSOE generally exists only when the Company sells the deliverable separately and is the price actually charged by the Company for that deliverable. ESPs reflect the Company’s best estimates of what the selling prices of elements would be if they were sold regularly on a stand-alone basis. Because the Company has neither VSOE nor TPE for its test systems, the allocation of revenue has been based on the Company’s ESP of the test systems and VSOE of PCS. Amounts allocated to the delivered hardware and the related essential software are recognized at the time of sale provided the other conditions for revenue recognition have been met. Amounts allocated to the PCS are deferred and recognized on a straight-line basis over the PCS term. All product cost of sales, including estimated warranty costs, are recognized at the time of sale. (Continued) 9 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 The Company’s process for determining its ESP for deliverables without VSOE or TPE considers multiple factors that may vary depending upon the unique facts and circumstances related to each deliverable. Key factors considered by the Company in developing the ESPs for its test systems include the list prices for its systems, the estimated average discount if these systems were sold on a standalone basis, prices charged by the Company when sold as part of a multiple-element arrangement, and the Company’s historical pricing practices. The Company may also consider additional factors as appropriate, including the pricing of competitive alternatives if they exist, and product-specific business objectives. Services revenues from the Company’s initial and separately purchased extended contractual PCS arrangements (generally offered for 12-month periods) are recognized ratably over the contractual coverage period. Customer billings in excess of amounts recorded as revenues are recorded as deferred revenues. (i) Research and Development Research and development costs are expensed as incurred. Research and development costs amounted to $4,671,000, $4,143,000, $8,123,000, and $7,104,000 for the six months ended June30, 2012 and 2011 and the years ended December31, 2011 and 2010, respectively. (j) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. (k) Stock-Based Compensation The Company accounts for stock-based compensation in accordance with FASB ASC Topic718, Compensation – Stock Compensation (formerly referred to as Statement of Financial Accounting Standards No.123(R), Share-Based Payment ). ASC Topic718 requires that all employee stock-based compensation is recognized as a cost in the financial statements and that for equity-classified awards such cost is measured at the grant date fair value of the award. The Company estimates grant date fair value using the Black-Scholes option pricing model. (Continued) 10 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 (l) Long-Lived Assets Long-lived assets, such as property and equipment, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by an asset to the carrying value of the asset. If the carrying value of the long-lived asset is not recoverable on an undiscounted cash flow basis, an impairment charge is recognized to the extent that the carrying value exceeds its fair value. (m) Fair Value Measurements The carrying value of certain financial instruments, including cash and cash equivalents, accounts receivable, debt, accounts payable, and accrued expenses, are believed to approximate fair value as of June30, 2012 and December 31, 2011 and 2010. The Company has no assets and liabilities that are measured at fair value on a recurring or nonrecurring basis at June30, 2012 and December 31, 2011 and 2010. During June30, 2012 and December31, 2011 and 2010, there was no activity for assets measured at fair value on a recurring basis using significant unobservable inputs (Level 3) as defined in ASC Topic 820, Fair Value Measurement . (n) Product Warranties The Company provides a one-year warranty on all of its products. Estimated future warranty costs are accrued and charged to cost of sales in the period that the related revenue is recognized. These estimates are derived from historical data and trends of product reliability and costs of repairing and replacing defective products. (Continued) 11 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Long-Term Debt Long-term debt at June30, 2012 and December31, 2011 and 2010 consists of the following (inthousands): June 30 December 31 (Unaudited) Line of credit issued December 2008 and payable in full in November 2013 $ — Note payable issued December 2007 and payable in 36 monthly installments of $5, including interest, with final payment due January 12, 2011 — — 5 Note payable issued July 2008 and payable in 36 monthly installments of $6, including interest, with final payment due July 2011 — — 35 Note payable issued December 2008 and in 36 monthly installments of $3,including interest, with final payment due December 2011 — — 37 Total long-term debt — Less current installments — 77 Long-term debt, excluding current installments $ — On January29, 2010, the Company’s financing agreement with a commercial bank was amended to extend the revolving line of credit maturity date to January31, 2012, increase the total borrowing capacity to $6.0million and modify certain of the financial covenants under the agreement. In conjunction with this amendment, the Company issued a warrant to the commercial bank to purchase 47,744shares of SeriesC preferred stock for $6.59 per share that becomes exercisable until January29, 2017 if certain debt covenants are violated. On November23, 2011, the financing agreement was amended to extend the revolving line of credit maturity date to November 23, 2013 with an interest rate of 5.5%. On February 6, 2012, the Company repaid the revolving line of credit in full. (Continued) 12 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Income Taxes The Company did not record any income tax expense in the year ended December 31, 2011 due to the utilization of net operating losses and general business credits to offset alternative minimum tax. Based on the Company’s net loss from operations and available tax attributes in the State of Texas, it did not record any income tax expense during the year ended December31, 2010. As of December31, 2011, the Company had net operating loss carryforwards of approximately $17.6million and tax credit carryforwards of approximately $1.5 million. The net operating losses and tax credit carryforwards will expire at various dates beginning in 2025, if not utilized. The tax effects of temporary differences that give rise to significant portions of the deferred tax assets at June30, 2012 and December31, 2011 and 2010 are presented below (inthousands): June 30 December 31 (Unaudited) Deferred tax assets: Net operating loss carryforwards $ Capitalized costs Tax credit carryforwards Other Less valuation allowance ) ) ) Net deferred tax assets $ — — — In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. As of June30, 2012 and December31, 2011, a full valuation allowance has been provided due to uncertainties regarding the future realization of the net deferred tax assets. The valuation allowance decreased by approximately $492,000 for the year ended December31, 2011 and increased by approximately $697,000 during the year ended December31, 2010, primarily as a result of the changes in the net operating losses. At December31, 2011 and June 30, 2012, the Company had no uncertain tax positions and does not foresee any recognition of any unrecognized tax benefits during the next twelve months. The Company’s income tax returns are not currently under examination by the Internal Revenue Service or other tax authorities. (Continued) 13 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Commitments and Contingencies (a) Guarantees and Warranties Generally, the Company indemnifies, under predetermined conditions and limitations, its customers and contract manufacturers for infringement of third-party intellectual property rights by its products or services. The Company does not believe, based on information available, that it is probable that any material amounts will be paid under these guarantees. (b) Concentrations of Risk Pursuant to the Company’s credit agreement with its bank, the majority of the Company’s cash and cash equivalents are held at one financial institution. In addition, the balances maintained with this institution exceed the maximum insurable amounts under FDIC and SIPC guidelines. For the year ended December31, 2011, no customers comprised more than 10% of accounts receivable or revenue. For the year ended December31, 2010, one customer comprised more than 10% of accounts receivable with 16% of the balance. For the year ended December31, 2010, one customer comprised more than 10% of total revenues with 13% of the balance. (c) Leases In 2008, the Company entered into a noncancelable operating lease for its corporate headquarters, which expires in 2015 and was amended in 2010 to expand the leased premises. Rent expense for the operating lease during 2011 and 2010 was $517,000 and $313,000, respectively. Future minimum lease payments under noncancelable operating leases (with initial or remaining lease terms in excess of oneyear) as of December31, 2011 are as follows (inthousands): Operating leases Year ending December31: $ Total minimum lease payments $ (Continued) 14 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Stockholders’ Equity (a) Noncumulative Convertible Preferred Stock On April9, 2010, the Company issued 758,757shares of SeriesD preferred stock for $6.59 per share resulting in aggregate gross proceeds of $5.0million. The holders of convertible preferred stock have various rights and preferences as follows: Conversion Rights At the option of the holder, shares of SeriesA, SeriesB, SeriesC (the Prior Preferred Series) and Series D preferred stock may be converted at any time into shares of common stock at a one preferred share to ten common shares ratio. Therefore, SeriesA, SeriesB, SeriesC, and Series D shares outstanding as of December31, 2011 could be converted into approximately 49,500,000, 14,696,000, 22,906,000, and 7,587,000shares of common stock, respectively. Each share of SeriesA, SeriesB, Series C, and SeriesD preferred stock automatically converts to ten shares of common stock upon the Company’s consummation of an initial firm underwritten public offering of its common stock at a price not less than $3 per common share and which raises net proceeds to the Company of at least $25million. Voting Rights Each holder of shares of SeriesA, SeriesB, SeriesC, and Series D preferred stock is entitled to the number of votes equal to the number of whole shares of common stock into which such shares of preferred stock can be converted. Each holder of common stock is entitled to one vote for each share held. Dividend Rights The holders of SeriesA, SeriesB, Series C, and SeriesD shares are entitled to receive on a pari passu basis, when and if declared by the Board of Directors, noncumulative dividends on each share of SeriesA, SeriesB, Series C, and SeriesD outstanding equal to $0.07, $0.38, $0.46, and $0.46 per annum, respectively. Dividends on SeriesA, SeriesB, Series C, and SeriesD shall be payable in additional shares or cash, at the option of the Company. The Company has not declared or paid dividends to date. (Continued) 15 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 Liquidation Rights In the event of any voluntary or involuntary liquidation, dissolution, or winding up of the Company, the holders of SeriesD shall be entitled prior to and in preference to any distribution of any of the assets of the holders of Common Stock or Prior Preferred Series, (i) in the case of a liquidation event occurring on or prior to the thirty-month anniversary of the initial sale of the Series D, an amount per share equal to$6.59 per share for each share of SeriesD Preferred Stock then held by them, plus declared but unpaid dividends or (ii) in the case of a liquidation event occurring after the thirty-month anniversary of the initial sale of the Series D, an amount per share equal to$13.18 per share for each share of SeriesD Preferred Stock then held by them, plus declared but unpaid dividends. After payment in full of the preferential amounts due to the holders of the Series D, in the event of any voluntary or involuntary liquidation, dissolution, or winding up of the Company, the holders of SeriesA, SeriesB, and SeriesC shall be entitled prior to and in preference to any distribution of any of the assets of the holders of Common Stock, an amount per share equal to (i)$1.00 per share for each share of SeriesA Preferred Stock then held by them, plus declared but unpaid dividends, (ii)$5.44 per share for each share of SeriesB Preferred Stock then held by them, plus declared but unpaid dividends, and (iii)$6.59 per share for each share of SeriesC Preferred Stock then held by them, plus declared but unpaid dividends. If upon the occurrence of such an event, the assets and funds thus distributed among the holders of the SeriesA, SeriesB, and SeriesC are insufficient to permit the payment to such holders of the full preferential amounts, then the entire assets and funds of the Company shall be distributed ratably among the holders of SeriesA, SeriesB, and SeriesC in proportion to the preferential amount each such holder is otherwise entitled to receive. Upon the completion of distribution as described above with respect to a liquidation event occurring on or before the eighteen-month anniversary of the initial sale of the Series D, the remaining assets of the Company shall be distributed among the holders of the common stock pro rata based on the number of shares held. Upon the completion of distribution as described above with respect to a liquidation event occurring after the eighteen-month anniversary of the initial sale of the Series D, the remaining assets of the Company shall be distributed among the holders of the common stock and Series D pro rata based on the number of shares held on an as converted to common stock basis. (b) Common Stock As of June30, 2012, the Company was authorized to issue 125,000,000shares of $0.001par value common stock, and shares were issued and reserved for future issuances as follows: Number of shares Common stock issued 16,425,845 Conversion of convertible preferred stock 94,689,770 Total 111,115,615 As of December31, 2011, the Company was authorized to issue 125,000,000shares of $0.001par value common stock, and shares were issued and reserved for future issuances as follows: Number of shares Common stock issued 16,303,845 Conversion of convertible preferred stock 94,689,770 Total 110,993,615 (Continued) 16 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 The Company grants restricted stock awards to officers and key employees under the stock incentive plan. Restricted stock issued generally requires the occurrence of both fouryears of service and a liquidation event such as Company sale or initial public offering to be considered vested and outstanding for accounting purposes. Restricted stock awards are considered outstanding legally at the time of grant, as the stock award holders are entitled to dividends and voting rights. As such, the common stock outstanding as reflected in the statement of stockholders’ equity is based on shares outstanding for accounting and not legal purposes. During 2007, the Company’s Chief Executive Officer purchased 6,070,000 shares of common stock through the issuance of a full recourse note of $1.3 million with a three-year term that bears interest at 8.25%. On January28, 2010, the maturity date of the note receivable was extended through March31, 2010. On April29, 2010, the maturity date of the note receivable was extended again through March31, 2011. On December1, 2010, the Company issued an additional 452,500 shares of common stock in exchange increasing the balance of the note receivable by $172,000, which was deemed to be the fair value of the common stock issued. In conjunction with this purchase, the maturity date of the total note receivable balance was extended to November30, 2011. On April 26, 2012, the maturity date of the note receivable was extended to November 30, 2013 and the interest rate decreased to 3%. (c) Stock Incentive Plan In September2005, the Board of Directors of the Company adopted the 2005 Stock Incentive Plan (the2005 Plan), whereby the Board of Directors may grant various forms of stock-based compensation to key employees, directors, and consultants. The Company initially reserved 4,340,000shares of common stock for issuance to officers and other selected employees, nonemployee members of the Board of Directors, consultants and other independent advisors. In December2006, the 2005 Plan was amended to increase the pool by 1,250,000 with the amended plan totaling 5,590,000shares authorized. In October2009, the 2005 Plan was amended to increase the pool by 3,000,000 with the amended plan totaling 8,590,000shares authorized. In November 2010, the 2005 Plan was amended to increase the pool by 3,000,000 with the amended plan totaling 11,590,000 shares authorized. The exercise price, term and other conditions applicable to each stock award granted under the 2005 plan are generally determined by the Compensation Committee of the Board of Directors. The Company has not granted any stock option awards or warrants through the date of these financial statements. Terms of unvested shares issued to date generally include ten-year contractual terms, and provide the Company the right of repurchase of vested and unvested shares at fair value after 30days notice is given to the grantee. In addition, the Company has the right of first refusal whereby the Company will be notified prior to any sales of vested shares and will have 45days to match the relevant sales terms. Grants issued prior to February2007 generally had four year annual vesting terms. Grants issued after February2007 generally require the occurrence of both four years of service and a liquidation event such as Company sale or initial public offering. As such, in accordance with ASC Topic718, the Company has not recognized compensation expense related to grants issued subsequent to February2007 as the required performance criteria were not deemed probable. (Continued) 17 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 A summary of the activity of the Company’s nonvested shares from December31, 2009 through June30, 2012 is as follows: Grant date Number fair value of shares per share Nonvested shares at December 31, 2009 4,264,200 Nonvested shares granted 4,210,500 $ Vested ) 0.05 – 0.22 Forfeited ) 0.05 – 0.35 Nonvested shares at December 31, 2010 7,960,950 Nonvested shares granted 1,277,350 $ Vested ) 0.05 – 0.22 Forfeited ) 0.05 – 0.35 Nonvested shares at December 31, 2011 7,670,050 Nonvested shares granted 282,000 $ 0.35 – 1.28 Vested Forfeited ) Nonvested shares at June 30, 2012 7,792,050 Employee Benefits The Company has an employee benefit plan underSection401(k) of the Internal Revenue Code, which covers substantially all of its employees. The Company has not matched employee contributions to the 401(k) plan to date. Subsequent Events In February 2012, the Company repaid the entire $1,650,000 outstanding principal on its line of credit. On June30, 2012, the Company signed a definitive Agreement and Plan of Merger (Merger Agreement) to be acquired by Ixia. Pursuant to the Merger Agreement, the Company became a wholly-owned subsidiary of Ixia, a California corporation and a publicly held company. The acquisition was closed on August24, 2012 after the satisfaction of customary closing conditions. In June 2012, the Company agreed to forgive the principal of $1.5 million and accrued interest of $582,000 on the outstanding note issued by the Company’s Chief Executive Officer for the purchase of common stock of the Company. The forgiveness was conditioned on, and occurred simultaneously with, the closing of the acquisition of the Company by Ixia. (Continued) 18 BREAKINGPOINT SYSTEMS, INC. Notes to Financial Statements June30, 2012 and 2011 and December31, 2011 and 2010 In June 2012, the Company amended the vesting schedules of certain restricted stock awards granted to employees of the Company. The amendments provided for vesting to be based on the employees’ dates of hire rather than on the grant dates for their awards. These grants require a liquidation event,such as Company sale or an initial public offering,and four years of service to fully vest. As such, the Company has not recognized compensation expense related to the amended vesting schedules. The Company has evaluated subsequent events from the balance sheet date through November9, 2012, the date at which the financial statements were available to be issued. 19
